2019 IL App (1st) 190661
                                             No. 1-19-0661
                                   Opinion filed October 17, 2019
                                                                                       Fourth Division


______________________________________________________________________________
                                                IN THE
                                 APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
______________________________________________________________________________
In re J.R., a Minor,                                           )    Appeal from the
                                                               )    Circuit Court of
(The People of the State of Illinois,                          )    Cook County.
                                                               )
          Petitioner-Appellee,                                 )
                                                               )
     v.                                                        )    No. 18 JD 60109
                                                               )
J.R.,                                                          )    Honorable
                                                               )    Terrence V. Sharkey,
          Respondent-Appellant).                               )    Judge, presiding.



          JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
          Presiding Justice Gordon and Justice Burke concurred in the judgment and opinion.

                                              OPINION

¶1        Respondent-minor J.R. was adjudicated delinquent for robbery and sentenced to a three-

year term of probation. J.R.’s probation conditions included an order that he would have no

contact with street gangs, guns, or drugs. This no-gang-contact provision prohibited him from

participating in any activities that furthered or promoted a function of a street gang and included

restrictions on his social media usage.
No. 1-19-0661


¶2      On appeal, J.R. argues that the juvenile court’s probation condition prohibiting his

contact with street gangs and associated social media usage was unconstitutionally overbroad

and vague. 1

¶3      For the reasons that follow, we affirm the judgment of the circuit court. 2

¶4                                         I. BACKGROUND

¶5      J.R. was charged with one count each of armed robbery, aggravated robbery, and robbery

for the June 20, 2018, robbery of 16-year-old Jonathan R. in the alley outside his home.

¶6      According to the evidence the State presented at the October 2018 bench trial, at about 4

p.m. on the date in question, Jonathan was throwing trash into a garbage can in the alley outside

his home. He planned to go shopping with his family later that day and had in his pockets his

phone and the $300 he had earned from working with his father in construction. J.R., whom

Jonathan recognized from school, and an unidentified male approached Jonathan. J.R. carried a

bag and asked Jonathan if he wanted to buy Gucci sandals, which Jonathan asked to see. The

other male stood behind J.R., had his hands in the pockets of his sweatshirt, and wore his

sweatshirt hood up. Jonathan noticed the brown handle of a gun sticking out from the pocket of

the other male’s sweatshirt.

¶7      J.R. asked Jonathan what he had in his pockets, and Jonathan, to show his serious interest

in the sandals, responded that he had $300, pulled the roll of bills from his pocket, and held the

roll in front of his pocket. J.R. and the other male began to act suspiciously, looking in different


        1
           Although J.R.’s initial brief before this court included an argument that challenged the trial
court’s sentencing order for failing to grant him presentence credit, J.R. subsequently withdrew this
argument from his appeal.
         2
           In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order.

                                                    -2-
No. 1-19-0661


directions. Jonathan backed away from them with his hand around his money in his pocket.

Meanwhile, Jonathan’s younger brother looked over the tall fence at the group in the alley but

then got down from the fence and waited in the yard for Jonathan. J.R. grabbed Jonathan’s hand

and tried to pull it and the cash out of Jonathan’s pocket. The other male put a revolver against

Jonathan’s ribs, said he had a gun, and told Jonathan to let go of the money. Jonathan complied,

and J.R. and the other male ran away.

¶8     The juvenile court found that the evidence did not establish that J.R. knew about the gun

before the robbery and thus ruled that he was not accountable for the use of the gun. The court

found J.R. guilty only of robbery.

¶9     According to the social investigation report filed with the court in November 2018, J.R.

told his probation officer that he had friends who were involved in street gangs. Also, J.R.’s

denial of any direct involvement with street gangs was contradicted by school staff. When J.R.

recently attended the church funeral of a friend who was a gang member and rapper, rival gang

members “shot up” the church in broad daylight.

¶ 10   On the next court date in December 2018, the court stated that it was aware of “gang

information” and Facebook photos posted by J.R. that showed him flashing gang signs and

holding a gun. The court told him that these pictures were “not acceptable” and he must

“deactivate, take [them] down, untag, whatever [he] need[ed] to do [because the court] want[ed]

it gone.” The court asked J.R.:

                “Do you understand you are basically putting a target on your own head

       by doing this? You are telling the rest of the world and the rest of these fools that




                                               -3-
No. 1-19-0661


       are out there, fighting over a piece of territory that does not even belong to them

       that you are part of something.”

The court also told J.R.:

       “You can do great things with your life. The problem is you don’t believe in

       yourself when you have to run around and do these kind of things.

                I understand you may live in an area where there are people who are

       pushing you into this, but you need to get out of it and get away. You need to

       learn how to say no.

                *** You need to redirect [the overwhelming pain of losing a sibling] and

       figure out how to handle it. Handling it in the street is only going to get you

       killed. Putting it out there so everybody sees it is only going to get you killed.

       You can say, ‘I can’t do this because my judge will put me away in the

       Department of Juvenile Justice and that’s where I’m gonna have to live until I’m

       21 so I am not allowed to do this.’ ”

¶ 11   Then J.R.’s mother told the court that she had grave concerns about J.R.’s behavior and

did not want him in her home. His paternal grandmother was his legal guardian at the time, and

J.R. was not abiding by his curfew. He was having tremendous difficulty in school, failed to

attend classes, and had been suspended. Although J.R. had blocked his mother on Facebook, she

had learned from screen shots other people sent her that J.R. was communicating with someone

and looking for a gun. She stated that J.R. did not come home for days, did not “care,” and had

no respect for authority. She explained that J.R.’s behavior worsened “because he was watching”




                                               -4-
No. 1-19-0661


his older brother, who had been associated with or a member of a street gang, had been involved

in the criminal justice system as a juvenile, and had died in a police shooting in 2017.

¶ 12   The juvenile court urged J.R., who was crying, to take full advantage of talking to his

probation officer and placed J.R. in the evening reporting center program (ERC), an alternative

to juvenile detention that supervises and counsels males five days per week and would provide

mentors to talk to J.R. The following conversation occurred:

                “THE COURT: *** Don’t let yourself keep sliding into the hole so you

       end up where you don’t want to be. You are in control of that. Everything is here

       right now. It may feel like everything is weighing down on you, but right now you

       are so young you could turn everything around. I want to see you on my TV

       running for senator, mayor, something huge. Okay?

                J.R.: Yes

                                                ***

                THE COURT: Tell me, ‘I know I will be successful.’

                J.R.: I know I will be successful.

                THE COURT: Tell me you believe in yourself.

                J.R.: I know I’m going to be successful.

                THE COURT: You’re going to be successful.

                J.R.: Thank you.

                THE COURT: Stay clear of all that negative. The only thing you want to

       hear out of people’s mouths are positive things.”




                                                -5-
No. 1-19-0661


¶ 13      On the January 16, 2019, court date, the court was informed that J.R. was still not

attending classes and was suspended again, this time for two weeks for fighting. He was living

with his grandmother, stole money from her, and stole her car and drove it without a driver’s

license. He endangered her safety by leaving her windows unlocked so he could exit and enter

her home at any time. He broke her rules, was noncooperative, and brought people into her home

against her wishes. She informed the court that she was not willing to take J.R. home, and the

court stated that, if no one in J.R.’s family could safely care for him, his only option was

detention because he was not compliant with ERC.

¶ 14      J.R.’s mother, who had become his legal guardian, stated that she did not want J.R.

“locked up” because she was concerned that he would come to the same end as his deceased

older brother. She was concerned about having J.R. in her home with her two young daughters

because he was out of control and would defy her rules in her absence by bringing males into her

home. Nevertheless, she was willing to keep him home on electronic monitoring.

¶ 15      The court stated that it would release J.R. upon the request of his mother with electronic

monitoring and wanted to keep him “on a very, very, very, very, very tight rope” because he

would be considered an adult in three short years and the negative information before the court

showed that he was on the wrong path. The court then explained to J.R. that while he was on

electronic monitoring he must be in school and attend every class on time; must attend ERC

every day; was not allowed to leave home except to attend school, a doctor’s appointment, or a

religious service; and was not allowed to bring anyone into his mother’s home. The court also

stated:




                                                 -6-
No. 1-19-0661


                “I am also ordering, if it has not been previously ordered, no gang activity,

       no guns, no drugs. This means that you cannot participate in any activity that

       furthers or promotes a function of a street gang.

                You cannot post, and you must clear from any social media, any photos or

       videos of yourself holding or displaying any guns, real or replicas, or any other

       weapons, any photos, videos or message promoting street gang activity, acts of

       violence, criminal activity, illegal drugs, or money that was illegally obtained.

                This includes the display of any street gang hand signs or any insignias.

       You are not allowed to possess a gun or any illegal or nonprescribed drugs.”

The court explained that if J.R. violated any of these conditions, he would be placed in a juvenile

detention center. J.R. confirmed that he understood these requirements and did not have any

questions.

¶ 16   On February 7, 2019, the court stated that it received reports regarding J.R.’s compliance

with ERC and electronic monitoring. The probation officer informed the court J.R.’s mother had

reported that J.R. violated certain court restrictions by bringing people into his mother’s

apartment and leaving the apartment to join people in the downstairs hallway and smoke. The

probation officer also stated that J.R. was not in school and was using marijuana.

¶ 17   The juvenile court continued the matter to review the file and check whether there were

images on social media of J.R. involved in gang activity and guns. J.R. stated that he had

removed the Facebook pictures as instructed but still needed to tell a friend to delete a picture the

friend had posted.




                                                -7-
No. 1-19-0661


¶ 18    On February 15, 2019, the court sentenced J.R. to three years of felony probation,

nunc pro tunc to December 12, 2018, with 30 days of presentence custody credit. The court

referred J.R. for a drug treatment evaluation and services; ordered family counseling, anger

management, and grief counseling; issued a restraining order to protect the victim; ordered 40

hours of community service; assigned an education advocate; and ordered, over objection, that

J.R. would remain on electronic monitoring until he began attending school. The court also

ordered that J.R. would have:

        “no gang, guns, or drug contact. And by that I mean, cannot participate in any

        activities that furthers or promotes the function of a street gang. He cannot post,

        and he must clear from any social media, any photos or videos of himself holding

        or displaying any guns, real or replicas, or any other weapons.

                He must delete any photos, or videos, or messages promoting street gang

        activities, acts of violence, criminal activity, illegal drugs, or money that was

        illegally obtained. This includes the display of any street gang signs or insignias.

                You are not allowed to possess a gun or any illegal or nonprescribed

        drugs. And you must remove any tags from your social media account.”

J.R. confirmed that he understood these restrictions.

¶ 19    On March 13, 2019, the court was informed that J.R. had complied with electronic

monitoring, was maintaining good behavior, and was attending school and receiving good

grades. Accordingly, the juvenile court vacated the order for electronic monitoring. Thereafter,

J.R. filed this appeal.




                                                -8-
No. 1-19-0661


¶ 20                                       II. ANALYSIS

¶ 21   J.R. argues that the juvenile court’s order imposing no-gang-contact and associated social

media restrictions on him was unreasonable because these probation conditions were overly

broad, were vague, and infringed on his constitutional rights. He contends the challenged

probation conditions failed to identify commonsense exceptions for innocuous contact or

interactions that could occur at school, work, or family events. According to J.R., the court’s

failure to specify the type of contact that would not violate the no-gang-contact condition

subjected him to an unreasonable risk of unintentionally violating his probation by simply

participating at school, interacting with his classmates online, or participating in family or

educational settings. He also argues that the court failed to provide guidance about the kind of

social media activities that would violate the probation order. As an example, J.R. states that, if

he made an innocuous post to his Facebook page but a documented gang member or Facebook

friend posted a comment that used language interpreted as gang-related slang or slogans, J.R.

might have violated the vague, overbroad no-contact probation condition even though he did not

produce or solicit the offending comment.

¶ 22   J.R. concedes that he forfeited review of this issue because he failed to object to these

terms at the disposition hearing. See In re Samantha V., 234 Ill. 2d 359, 368 (2009) (minors must

object at trial to preserve a claimed error for appellate review but are not required to file a written

post-adjudication motion). J.R. asks this court to review his claim for plain error because the

error was so serious that it affected the fairness of his trial and challenged the integrity of the

judicial process.




                                                 -9-
No. 1-19-0661


¶ 23   The State responds that the challenged probation conditions are narrowly tailored to pass

constitutional standards and reasonably related to J.R.’s rehabilitation because the court

explained these conditions in detail and told J.R. exactly what they meant.

¶ 24   The plain error doctrine bypasses normal forfeiture principles and allows a reviewing

court to consider unpreserved claims of error under specified circumstances. In re Omar F., 2017
IL App (1st) 171073, ¶ 53. Under plain error review, a reviewing court may consider an

unpreserved claim when

       “(1) a clear or obvious error occurred and the evidence is so closely balanced that the

       error alone threatened to tip the scales of justice against the defendant, regardless of the

       seriousness of the error, or (2) a clear or obvious error occurred and that error is so

       serious that it affected the fairness of the defendant’s trial and challenged the integrity of

       the judicial process, regardless of the closeness of the evidence.” People v. Piatkowski,

       225 Ill. 2d 551, 565 (2007).

The defendant maintains the burden of persuasion under either prong of the plain error doctrine.

In re Omar F., 2017 IL App (1st) 171073, ¶ 53. Before a court can engage in a plain error

analysis, it first must determine if any error occurred. Id. ¶ 54.

¶ 25   Delinquency proceedings are protective in nature with the intent to correct and

rehabilitate, not to punish. In re Jonathon C.B., 2011 IL 107750, ¶ 94. In order to achieve the

goals of fostering rehabilitation and protecting the public, a juvenile court has broad discretion to

impose probation conditions, whether expressly enumerated by statute or not. In re J.W., 204 Ill.
2d 50, 77 (2003). Furthermore, section 5-715 of the Juvenile Court Act of 1987, which sets forth

probation conditions a court may impose on juvenile offenders, provides in relevant part that the



                                                - 10 -
No. 1-19-0661


court may require a minor to “refrain from having any contact, directly or indirectly, with certain

specified persons or particular types of persons, including but not limited to members of street

gangs.” 705 ILCS 405/5-715(2)(s) (West 2016).

¶ 26    The court’s wide latitude in setting probation conditions, however, is not boundless; it is

limited by constitutional safeguards and must be exercised in a reasonable manner. In re J.W.,

204 Ill. 2d at 77. “To be reasonable, a condition of probation must not be overly broad when

viewed in the light of the desired goal or the means to that end.” Id. at 78. This means that when

a probation condition “requires a waiver of precious constitutional rights, the condition must be

narrowly drawn; to the extent it is overbroad it is not reasonably related to the compelling state

interest in reformation and rehabilitation and is an unconstitutional restriction on the exercise of

fundamental constitutional rights.” (Internal quotation marks omitted.) Id.

¶ 27    Courts assessing the reasonableness of a probation condition “consider whether the

restriction is related to the nature of the offense or the rehabilitation of the probationer.” Id. at 79.

Courts also consider

        “(1) whether the condition of probation reasonably relates to the rehabilitative purpose of

        the legislation, (2) whether the value to the public in imposing this condition of probation

        manifestly outweighs the impairment to the probationer’s constitutional rights, and

        (3) whether there are any alternative means that are less subversive to the probationer’s

        constitutional rights, but still comport with the purposes of conferring the benefit of

        probation.” Id.

Whether a condition of probation violates a probationer’s constitutional rights is a question of

law, and our review, therefore, is de novo. People v. Burns, 209 Ill. 2d 551, 560 (2004).



                                                 - 11 -
No. 1-19-0661


¶ 28   Before we analyze the reasonableness of the no-gang-contact and social media

restrictions, we address J.R.’s argument that these restrictions were so vague that he was placed

in peril of inadvertently violating the restrictions through innocuous conduct. We reject this

argument. Contrary to J.R.’s characterization of the restrictions, the record establishes that the

juvenile court explained the conditions in detail and told J.R. exactly what they meant. Unlike

cases where the court merely told the probationer to either stay away from or avoid street gangs

and to either clear, remove, or not post gang-related content on social media (In re J’Lavon T.,

2018 IL App (1st) 180228; In re Omar F., 2017 IL App (1st) 171073), here the court explained

that J.R. could not participate in any activities that furthered or promoted a function of a street

gang and must delete from social media any images or messages that promoted street gang

activities, including the display of any street gang signs or insignias, and remove any tags from

his social media account.

¶ 29   The probation conditions at issue here are the same conditions this court reviewed in

In re J.P., 2019 IL App (1st) 181087, ¶¶ 24-25, and concluded were not overbroad, vague,

blanket conditions. Consistent with In re J.P., we reject J.R.’s assertion that the conditions are

overbroad and unreasonable because the court did not specify any exceptions for innocuous

contact. Id. ¶ 25 (juvenile court need not specify the types of conduct that would constitute

“furthering or promoting the function of a gang” to meet the constitutional requirement to

narrowly tailor conditions that infringe on constitutional rights). Although a restriction on a

probationer’s travel into a specified geographic area must provide a means by which the

probationer may obtain exemption from the restriction for legitimate purposes (In re J.W., 204
Ill. 2d at 81), there is no similar requirement for exemptions in the context of ordering a

probationer to refrain from having any direct or indirect contact with members of street gangs.

                                              - 12 -
No. 1-19-0661


“Due process permits a conduct prohibition to be crafted with ‘flexibility and reasonable breadth,

rather than meticulous specificity,’ as long as it makes reasonably clear, to those it governs, what

conduct it prohibits.” In re K.M., 2018 IL App (1st) 172349, ¶ 51 (quoting Grayned v. City of

Rockford, 408 U.S. 104, 110 (1972)).

¶ 30   In analyzing the reasonableness of the no-gang-contact and associated social media usage

restrictions, we find that the restrictions reasonably related to the nature of J.R.’s robbery offense

and rehabilitation. J.R.’s mother described his overall behavior as “out of control.” He failed to

attend classes, was suspended from school due to fighting, and had stolen money, not only from

the juvenile victim here, but also from a family member. Social media images showed him

displaying guns and flashing street gang signs, and he was communicating online with someone

about obtaining a gun. Although J.R. denied direct involvement with street gangs, school staff

contradicted his denial. Moreover, J.R. conceded that his friends were involved in street gangs.

Given the nature of the robbery at issue here, where J.R.’s companion displayed a revolver and

pressed it against the ribs of the juvenile victim, removing J.R. from the negative influence of

street gangs and their attendant use of violence, weapons, and criminal activity was in J.R.’s best

interest and would benefit not only his rehabilitation but also his personal safety and the safety of

his family members.

¶ 31   We also find that the value to the public of the no-gang-contact and social media

restrictions manifestly outweighed the impact on J.R.’s constitutional rights. The restrictions

were not severe because they neither forbade all of J.R.’s use of social media nor prevented him

from associating, communicating, and interacting with classmates and other groups of people in

activities that did not promote or further a function of a street gang. The social media restriction

merely required J.R. to remove any tags from his social media account and remove any images

                                                - 13 -
No. 1-19-0661


of him displaying guns or other weapons, street gang hand signs or insignias, and any related

messages. According to the record, J.R. clearly understood the scope of this condition because he

had removed all the prohibited content by his February 7, 2019, court date and was in the process

of getting a friend to remove the remaining offending image.

¶ 32   The restrictions were designed to achieve the State’s compelling interests to protect J.R.

from destructive and antisocial influences and protect the public by preventing him from

reoffending. Given the evidence of J.R.’s dangerous and deteriorating conduct, together with the

juvenile court’s responsibility as parens patriae to protect and act in the best interests of the

child (In re O.H., 329 Ill. App. 3d 254, 260 (2002)), the value to the public of imposing the no-

gang-contact and associated social media restrictions to support and assist J.R. in successfully

completing his probation manifestly outweighs the impairment to his constitutional rights. See

In re R.H., 2017 IL App (1st) 171332, ¶ 4 (given the State’s responsibility to its juvenile

probationers, the State had a compelling interest in restricting social media and related activity to

protect adjudicated delinquent minor from destructive and antisocial influences and prevent

reoffending).

¶ 33   Finally, we find that the juvenile court did not have alternative, less subversive means to

guide J.R.’s successful completion of his probation while deterring him from “sliding into the

hole” of a life dominated by violence, crime, and street gang activity. According to the record,

comprehensive probation conditions were necessary because J.R.’s family refused to take him

home unless they had the assistance and protection of court-imposed conditions that would

restrict his conduct, where he could go, and with whom he could associate. Without the

comprehensive conditions imposed by the court, J.R.’s only other option was residing in a

juvenile detention facility. The record supports the court’s decision that J.R. had to be kept on a

                                               - 14 -
No. 1-19-0661


“very, very tight rope” because he would be an adult in a couple of years and the negative

information before the court established that he was following the negative path chosen by his

older brother, who had been involved with street gangs and crime before his violent and untimely

death.

¶ 34     The court understood that J.R. lived in an area where people were pushing him into street

gang or criminal activity and he did not know how to resist this pressure. Furthermore, his

mother informed the court that she could not supervise or guide J.R.’s use of social media or

interactions with negative people because he had blocked her from his social media account and,

in her absence, allowed prohibited people into her apartment or joined them outside the

apartment in the downstairs hallway to smoke. Accordingly, the no-gang-contact and social

media restrictions provided necessary limits on J.R.’s conduct and social media use so that,

without the destructive and antisocial influence of street gangs, he could “turn everything

around” while he was still young.

¶ 35     For all these reasons, the no-gang contact and associated social media usage restrictions

were reasonable, constitutionally valid, and narrowly drawn conditions. We conclude that the

juvenile court exercised its broad discretion regarding J.R.’s probation conditions in a reasonable

manner and did not impose unconstitutional restrictions on his exercise of fundamental

constitutional rights. Because we have found no error, we hold J.R. to his forfeiture of his claim.

¶ 36                                    III. CONCLUSION

¶ 37     For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 38     Affirmed.




                                               - 15 -
No. 1-19-0661



                                  No. 1-19-0661


Cite as:                 In re J.R., 2019 IL App (1st) 190661


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-JD-
                         60109; the Hon. Terrence V. Sharkey, Judge, presiding.



Attorneys                James E. Chadd, Patricia Mysza, and Katherine Jane Miller, of
for                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Veronica Calderon Malavia and Annette Collins,
Appellee:                Assistant State’s Attorneys, of counsel), for the People.




                                      - 16 -